JOHNSON, J.
Plaintiff, as administrator of the estate of Wallace A. Holmes, deceased, brought suit against defendant in a justice court to recover one hundred dollars, which he alleges Holmes, in his lifetime, loaned defendant. A trial before a jury in the circuit court, where the cause was taken by appeal, resulted in a verdict of judgment for plaintiff. Defendant appealed.
*362Holmes and defendant were intimate friends and, according to the evidence of plaintiff, Holmes loaned defendant one hundred dollars when the latter stood in dire need of that sum of money. No note or other written evidence of the debt was executed by defendant Avho denies that he borrowed the money. The evidence of plaintiff consisted chiefly of the testimony of two witnesses, fellow workmen of Holmes and defendant, who were boiler-makers at railroad shops in Nevada, Mo. These witnesses (Poole and Johnson) testified to hearing a conversation between defendant and another workman in which defendant stated “that he had borrowed a hundred dollars of Mr. Holmes, that his mortgage would have been foreclosed on his place if he hadn’t got it.” Holmes was living at the time but was not present at this conversation.
Defendant offered to take the stand in his own behalf. Plaintiff objected “to any testimony from this witness as to any fact that occurred prior to the appointment of the administrator for the reason that under the statutes he is not competent for any purpose prior to that time. He is a party to the contract and the other party to the transaction is dead.” Counsel for defendant contended “we have the right to contradict what has already been testified to by other witnesses,” and offered “to show by the defendant that he never had any conversation as testified to by Poole and Johnson concerning an indebtedness of his to one Wallace A. Holmes.” The court ruled that defendant was disqualified as a witness by the death of the other party to the transaction.
The first point made by defendant is that there is no substantial evidence in the record supporting the contention of plaintiff that defendant is indebted to the estate. We disagree with this view of the evidence. It tends to show that defendant borrowed $100 from Holmes and this is all that plaintiff was required to prove to establish the existence of the debt. There was no burden on plaintiff to show that the debt had *363not been discharged by defendant. The evidence was sufficient to take the issue of an indebtedness to the jury and we find that the issue was properly defined in the instructions.
Further, point is made that the court erred in not permitting defendant to give testimony contradicting the testimony of the witnesses Poole and Johnson. Section 4652, Revised Statutes 1899, provides: “Where an executor or administrator is a party, the other party shall not be admitted to. testify in his own favor, unless the contract in issue was originally made with a person who is living and competent to testify except as to such acts and contracts as have been done or made since the probate of the will or the appointment of the administrator.” Of this statute, Judge Black said in Leeper v. Taylor, 111 Mo. l. c. 323: “The statute excludes the living party, except as to acts done, or contracts made, since the probate of the will or grant of the letters of administration. Here the conversations were had before ' the letters were granted. The statute is plain enough and should be followed.”
This exposition of the statute was approved by the Supreme Court in the later cases of Kersey v. O’Day, 173 Mo. l. c. 570, and Weiermueller v. Scullin, 203 Mo. l. c. 474. Under those decisions, the trial court could not well do otherwise than to refuse to permit defendant to testify.
We find no error in the record and the judgment will be affirmed. It is so ordered.
All concur.